DETAILED ACTION
	In RCE filed 7/14/2022, Claims 8-9 are pending. Claims 8 and 9 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the at least one part of the support structure" in line 14 and 15.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 is rejected by virtue of depending on an indefinite claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a method of printing a part three-dimensionally by means of a three-dimensional printing system, comprising: 
a) arranging a support structure on a building plate and connecting the support structure to the building plate; 
b) printing the part on the support structure by means of a three-dimensional printing system, wherein the support structure connects the building plate to the printed part; 
c) breaking the connection between the building plate and the printed part by means of applying an external force on the support structure wherein applying the external force on the support structure includes filling the support structure with a fluid that exerts a pressure on the internal surface of the support structure to break the connection; 
d) detaching the printed part from the building plate; 
wherein the support structure comprises: a first part of the support structure which is flexible when the external force is applied on the at least one part of the support structure, to break the connection of the building plate to the printed part and detach the supported printed part, wherein the at least one part of the support structure is designed as a bellows, and a second part that includes a lattice shaped layer connecting the building plate to the part.
The closest prior art reference is US 20180154437 (“Mark”). Mark teaches a method of printing a part three-dimensionally comprising printing a shrinking or densification linking platform of successive layers of composite as support structure and debinding the shrinking or densification linking platform to break the connection with the three-dimensional part. However, Mark does not teach breaking the connection between the building plate and the printed part by means of applying an external force including filling the support structure with a fluid that exerts a pressure on the internal surface of the support structure to break the connection.
Claims 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744